Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 18, 2020, September 3, 2020 and May 19, 2021 have been considered by the examiner.

Drawings
Twenty-four sheets for formal drawings were filed March 5, 2020 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Robaina et al. (WO 2018/111895 A1 from Applicant’s Information Disclosure Statement).
Regarding claim 1, Robaina discloses a lighting unit (see Fig. 9B) comprising: a light source (paragraph 0055) configured to emit light (770, 780 and 790); and a light guide structure (660) configured to guide the light emitted from the light source, the light guide structure comprising: a first coupler layer (670); and a second coupler layer (680) facing the first coupler layer, wherein the first coupler layer comprises: a first output coupler (800) configured to expand light traveling inside the light guide structure in a first direction and output the expanded light in the first direction to the outside of the light guide structure (paragraph 0059); and a first expansion coupler (730) configured to expand the light traveling inside the light guide structure in a second direction perpendicular to the first direction and provide the expanded light in the second direction to the first output coupler (paragraph 0061), and wherein the second coupler layer comprises: a second output coupler (810) configured to expand light traveling inside the light guide structure in the first direction and output the expanded light to the outside of the light guide structure; and a second expansion coupler (740) configured to expand light traveling inside the light guide structure in the second direction and provide the expanded light to the second output coupler.  Robaina teaches the claimed invention except for the lighting unit used as a backlight.  However, waveguides used as backlights are ubiquitous in the art of optical devices and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to use the waveguide unit as a backlight for the purpose of projecting light having enhanced depth and visual acuity.
Regarding claim 2, Robaina discloses the first output coupler faces the second output coupler, and the first expansion coupler faces the second expansion coupler in Fig. 9B.
Regarding claims 3 and 4, Robaina further discloses the first expansion coupler is configured to couple a portion of light incident at a first angle and provide the coupled light incident at the first angle to the first output coupler, and to transmit light incident at an angle different from the first angle, and the second expansion coupler is configured to provide coupled light incident at a second angle to the second output coupler, and to transmit light incident at an angle different from the second angle in paragraph 0061.  Robaina teaches the claimed invention except for specifically stating the second expansion coupler is configured to couple a portion of light incident at a second angle different from the first angle.  However, one of ordinary skill in the art at the time of the invention would have found it obvious to use the expansion couplers to couple light at any angles, including angles having a same size and opposite signs for the purpose of increasing the versatility of the device, allowing for a wider range of applications.
Regarding claim 5, Robaina discloses the first expansion coupler is disposed adjacent to a side surface of the first output coupler in the first direction, and wherein the second expansion coupler is disposed adjacent to a side surface of the second output coupler in the first direction in Fig. 9B.
Regarding claims 6-8, Robaina further discloses a first input coupler (710) disposed adjacent to a first side surface of the second expansion coupler and configured to provide light to the first side surface of the second expansion coupler in Fig. 9B.  Robaina teaches the claimed invention except for specifically stating a second input coupler disposed adjacent to a second side surface.  However, lighting devices having multiple input couplers are ubiquitous in the art and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to use a second input coupler disposed adjacent to a second side surface for the purpose of coupling more light from a wider range of directions.  Further, it would be obvious to dispose the first input coupler and the second input coupler in the first coupler layer or second coupler layer as a matter of obvious design choice depending on the application.
Regarding claims 9-11, Robaina teaches the claimed invention except for specifically stating third and fourth input couplers.  However, one of ordinary skill in the art at the time of the invention would have found it obvious to use third and fourth input couplers for the purpose of coupling more light to additional waveguides.  Further, it would be obvious to dispose the third and fourth input couplers in the first coupler layer or second coupler layer as a matter of obvious design choice depending on the application.
Regarding claims 12 and 25, Robaina further discloses a first light ray (770) and a second light ray (780) emitted to a first input coupler (700) and a second input coupler (710) on an edge of the upper surface of the light guide structure in Fig. 9B.  Robaina teaches the claimed invention except for specifically stating first and second light sources.  However, one of ordinary skill in the art at the time of the invention would have found it obvious to use first and second light sources for the purpose of utilizing different light sources to optimize particular light emissions.
Regarding claim 13, Robaina further discloses different wavelengths of light in paragraphs 0046-0047.  Robaina teaches the claimed invention except for specifically stating the difference in center wavelengths.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed difference, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 14, 17, 18, 20, 21, 26 and 27, Robaina teaches the claimed invention except for specifically stating first to fourth substrates.  However, substrates above and below optical coupling elements are ubiquitous in the art and as such, it would have been obvious to use a first substrate disposed above the first coupler layer; a second substrate disposed under the first coupler layer; a third substrate disposed above the second coupler layer and under the second substrate; and a fourth substrate disposed under the second coupler layer, to seal the coupling layers from contaminants in the environment and provide increased durability.  Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed dimensions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Finally, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the substrates from silicon materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 15 and 16, Robaina teaches the claimed invention except for specifically stating a semi-transmissive layer or a reflection plate.  However, such layers  are ubiquitous in the art of display devices and as such, it would have been obvious to use a semi-transmissive layer for the purpose of selectively transmitting light and a reflection plate to redirect leaked light for the purpose of enhancing the output light.  Further, it would be obvious for dispose these components in any layer as a matter of obvious design choice depending on the application.
Regarding claim 19, Robaina further discloses grating structures which are known to have a plurality of recesses and a plurality of protrusions periodically disposed in paragraphs 0059 and 0061.  Robaina teaches the claimed invention except for specifically stating a polymer filling the plurality of recesses of the grating structure.  However, materials such as polymers filling in gratings are ubiquitous in the art and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to use a polymer for filling the plurality of recesses of the grating structure for the purpose of adjusting the properties of the grating.
Regarding claims 22 and 23, Robaina further discloses different wavelengths of light in paragraphs 0046-0047.  Robaina teaches the claimed invention except for specifically stating different light sources which emit different wavelengths guided to different light guide structures.  However, one of ordinary skill in the art at the time of the invention would have found it obvious to use different light sources which emit different wavelengths in order to simplify the design of the light sources, and to have the light guided to different light guide structures to optimize the transmission of light for each of the particular wavelengths.
Regarding claim 24, Robaina further discloses holographic optical elements in conjunction with the output couplers resulting in collimated light in paragraph 0064.  Robaina teaches the claimed invention except for specifically stating a spatial light modulator.  However, spatial light modulators are ubiquitous in the art of display devices and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to use a spatial light modulator to generate a holographic image by modulating the collimated illumination light received from the backlight unit for the purpose of creating augmented reality systems with virtual images.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                       September 29, 2022